Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 18, 2018

                                      No. 04-18-00067-CR

                                         Tommy Luna,
                                           Appellant

                                                v.

                                       The State of Texas,
                                            Appellee

                   From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2016-CRN-000986-D1
                          Honorable Jose A. Lopez, Judge Presiding


                                         ORDER
        After we granted Appellant’s first and second motions for extension of time to file the
brief, Appellant’s brief was due on October 4, 2018. See TEX. R. APP. P. 38.6(a). After the
extended due date, Appellant filed a third motion for an extension of time to file the brief until
October 16, 2018.
       Appellant’s motion is GRANTED. Appellant’s brief is due on October 16, 2018. Any
further motion for extension of time to file the brief will be strongly disfavored.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of October, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court